This case is re-opened after Pre-Appeal conference heled on July 1st, 2021.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is response to papers filed on May 24, 2021.  Claims dated 02/09/21 have been entered. No claim has been amended, cancelled or newly added since the last office action (advisory) mailed on 04/22/21.  Claim 9 was previously cancelled. Claims 1-8 and 11-22 are pending.

Election/Restrictions
The species election mailed on 08/18/2020 is withdrawn in view of prior art teachings. Claims 18 and 22 have been withdrawn as a result of restriction.   Accordingly, claims 1-8, 10-17, and 19-21 are under consideration on the merit.

Claim Rejections - 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-8, 10-17, and 19-21 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Friesen et al (“Friesen”, US 20140210117 A1; Published July 31, 2014) in view of Mates et al (“Mates”, US 20150072964 A1, published March 12, 2015) and Mooter (Non-pate literature, Drug Discovery Today: Technologies; Volume 9, Issue 2, Summer 2012, Pages e79-e85). 
It should be noted that all the referees cited in the office action have been provided previously.  
The claims embrace l-(4-fluoro-phenyl)-4-((6R,10S)-3-methyl-2,3,6b,9,10,10-hexahydro-l,7H-pyrido[3',4',4,5] pyrrol [1,2,3-de]quinoxalin-8-yl)butan-l-one (ITI-007) free base in the form of an amorphous solid dispersion comprising: (a) cellulose acetate excipient in a ratio of 5:95 to 50:50 ITI-007 free base to cellulose acetate; or (b) cellulose acetate phthalate excipient in a ratio of 25:75 to 75:25 ITI-007 free base to cellulose acetate phthalate; or (c) hydroxypropyl methyl cellulose phthalate excipient in a ratio of 25:75 to 75:25 ITI-007 free base to HPMC-P; wherein the X-ray diffraction pattern of the amorphous solid dispersion is free of peaks characteristic of the excipient.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claims 14-17 are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113(I).  The product in claims 14-17 is interpreted as the same product as in claim 1.  
Friesen is directed to pharmaceutical compositions comprised of amorphous dispersions of drugs and neutral polymers that provide either improved chemical stability, concentration-cellulose acetate phthalate, cellulose acetate phthalate, methyl cellulose acetate phthalate, ethyl cellulose acetate phthalate, hydroxyethyl cellulose acetate succinate, hydroxypropyl methyl cellulose phthalate, etc. ([0015], [0024], read on the limitation of the stabilizing excipient (b) and (c) in the instant claim 1).  Friesen illustrate drugs 1-3 in different mass dispersed in different polymers (e.g. HPMC and HPMC-p) in various mass in organic solvent(s) (Table 7 on page 65 and Table 15 on page 67), particularly EX. 7 of Table 7 (in 5:95 ratio), (encompassing the ratio of drug to excipient in the instant claims 1-7). Friesen also teaches that suitable solvents include methanol, ethanol, tetrahydrofuran, or dioxane; or a mixture thereof ([1065], read on the limitation of solvents in the instant claims 15-17).  Friesen further teaches that other excipients may be utilized with the drug and polymer composition in order to formulate the composition into tablets, capsules, suspensions, creams, transdermal patches, depots ([1144], read on the limitations of dose forms in the instant claim 21).  Additionally, Friesen teaches that Conventional matrix materials, complexing agents, solubilizers, fillers, disintegrating agents (disintegrants), or binders may also be added as part of the composition itself or added by granulation via wet or mechanical or other means; examples of matrix materials, fillers, or diluents include lactose, mannitol, xylitol, disintegrants include sodium starch glycolate, sodium alginate, carboxy methyl cellulose sodium, methyl cellulose, and croscarmellose sodium; examples of binders include methyl cellulose, microcrystalline cellulose, starch, and gums such as guar gum, and tragacanth ([1147] and [1148] - [1150], read on the limitation in the instant claim 19).  Furthermore, Friesen teaches that the compositions of the present invention may be delivered by a wide variety of routes, including, but not limited to, oral, nasal, rectal, vaginal, subcutaneous, intravenous, and pulmonary. Generally, the oral route is preferred ([1157], read on the limitations in the instant claim 20).
Friesen does not expressly teach free base of l-(4-fluoro-phenyl)-4-((6R,10S)-3-methyl-2,3,6b,9,10,10-hexahydro-l, 7H-pyrido[3',4',4,5] pyrrol [1,2,3-de]quinoxalin-8-yl)butan-l-one (ITI-007) as claimed.  The deficiency is cured by Mates and Mooter. 
Mates is directed to use of particular substituted heterocycle fused gamma-carbolines, in free or pharmaceutically acceptable salt forms, as pharmaceuticals and pharmaceutical compositions in the treatment of agitation, aggressive behaviors, etc. ([0002], the limitation of the free base in the instant claim 1).  Mates teaches that substituted heterocycle fused gamma-carboline compounds of formula I ([0016] and specific compounds including ITI-007 (the 3rd structure on the left of page 5, the same compound as the instant claims 1and 14).  Mates also teaches that the salts can be prepared by reacting the free base forms of these compounds with a stoichiometric amount of the appropriate acid in water or in an organic solvent including ether, ethyl acetate, ethanol, isopropanol, or acetonitrile, or in a mixture of the two preparation of toluene sulfonic salt (i.e. tosylate) in amorphous or crystal form is known ([0161], read on the limitation of solvents in the instant claims 14-15).   Mates further teaches that the compounds can be administered in a wide variety of different dosage forms, including tablets, capsules, 
While teaching the heterocycle fused gamma-carbolines as free base or pharmaceutically acceptable salt forms preparation (i.e. tosylate) in amorphous form is known ([0161]), Mates does not expressly teach the reason of choosing an amorphous solid dispersion of ITI-007 free base as claimed.  The deficiency is cured by Mooter. 
Mooter is directed to the use of amorphous solid dispersions to increase the bioavailability of poorly soluble drugs by improving their rate and extent of dissolution (abstract).  Mooter indicates that the term solid dispersions has been defined in the early 1970 as a dispersion of an API in an inert carrier in the solid state prepared by solvent, melting or solvent-melting methods (the paragraph of the left-hand column under the heading of amorphous solid dispersion on page e81).  Mooter teaches amorphous solid dispersions are mostly binary systems made up of the API and a polymeric carrier.  The two most applied manufacturing methods are spray drying and hot melt extrusion. The former process starts from a solution of API and carrier in a common organic solvent or mixture of solvents (the paragraph of the left-hand column under the heading of manufacturing of amorphous solid dispersions on page e82). Mooter also teaches that the selection of the carrier is key as it has a significant impact on the success rate of the solid dispersions. The most important carrier properties and an overview of the polymers that are being used in marketed formulations were recently reviewed by Janssens and Van den Mooter (the 3rd full paragraph of the right-hand column on page e82).  Mooter further teaches that the different factors contributing to the success of solid dispersions (scheme presented in Fig. 4 on page e84).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose amorphous solid dispersion as taught by Mates.  A amorphous dispersions of drugs and neutral polymers that provide either improved chemical stability, concentration-enhancement, or both improved chemical stability and concentration-enhancement, and Mates has taught preparations include pharmaceutically acceptable cellulose acetate or cellulose acetate phthalate ([0121]); the modification to Friesen's dispersion, of providing for ITI-007; would provide the benefit of expanding the field of application of the composition that improves the chemical stability the drug (of Friesen abstract).  Additionally, Mooter provides the advantages of choosing cellulose acetate or cellulose acetate phthalate as the particular excipients e.g. improving the rate and extent of dissolution (abstract of Mooter).  Thus, in view of the teachings Friesen, Mates, and Mooter, there would have been a reasonable expectation that an amorphous solid dispersion comprising ITI-007 and a polymeric stabilizing excipient could be successfully prepared and used. 
Regarding the X-ray diffraction pattern is free of peaks characteristic of the excipient.in claim 1, the dispersion is x-ray amorphous in claim 8, and the glass transition temperature in claim 10, the weight loss in claim 11, the appearance or texture in claim 12, and stability in claim 13, these are considered property of the claimed amorphous solid dispersion.  It is believed that the amorphous solid dispersion taught by Mates and Friesen would have the same property.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the specific weight ratio of drug (ITI-007, free base) to the stabilizing excipient in the instant claims 1-7, and the ratio of dioxane to methanol in claim 17, the principles of law In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case the general conditions are taught by Mooter and Friesen.  It would be obvious to vary each ingredient to optimize the effect desired, depending upon the particular species (the type of drug and stabilizing excipient), application method of interest, cost minimization, enhanced, and prolonged, or synergistic effects.

Response to Arguments
Applicant’s arguments filed 07/09/2021 have been fully considered and addressed in teh final rejection mailed02//22/21. 

Nonstatutory Double Patenting Rejection
The text of those sections of the nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 1-8, 10-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10, 19023, 27, and 29-33 of copending Application No. 16/221,162 (US’162, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’162 claims the same ITI-007 in the same form of an amorphous solid dispersion.  The difference is the excipients in the cellulose acetate phthalate, and HMPC-P in various weight ratio.  Since the instant applicant comprising the same scope of excipients, it would have been obvious optimize the combination of excipients via routine experimentations to achieve the effect desired.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 02/09/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that the non-statutory double patenting rejection requires a claim-to-claim comparison. The claims of these two cases are directed to different drug compounds, and it would therefore not be obvious to modify the claims of the ’162 application to arrive at the instant claims.
In response, as presented in teh rejection above, it would have been obvious to choose amorphous vs crystal form, absent evidence to the contrary. 

CONCLUSION
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617